Citation Nr: 1544718	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent from December 29, 2008 to June 26, 2013; a rating in excess of 30 percent from June 27, 2013 to May 27, 2015 and a rating in excess of 50 percent beginning on May 28, 2015 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board previously remanded this matter in January 2015 for further examination of the Veteran's claimed worsened PTSD symptoms.  In response to the Board's remand order, the June 2015 rating decision increased the Veteran's disability rating to 30 percent effective June 27, 2013 and 50 percent beginning on May 28, 2015.


FINDINGS OF FACT

1.  For the period from December 29, 2008 to June 26, 2013, the Veteran's PTSD resulted in little interference with occupational and social functioning and a mild characterization.

2.  For the period of June 27, 2013 to May 27, 2015, the Veteran's PTSD resulted in chronic sleep impairment, nightmares and anxiety.

3.  For the period beginning on May 28, 2015, the Veteran's PTSD resulted in depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances in motivation and mood, and difficulty adapting to stressful circumstances.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation for PTSD in excess of 10 percent have not been met for the period from December 29, 2008 to June 26, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial disability evaluation for PTSD in excess of 30 percent have not been met for the period from June 27, 2013 to May 27, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial disability evaluation for PTSD in excess of 50 percent have not been met for the period beginning on May 28, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in January 2009.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

The March 2009 rating decision granted service connection for PTSD with an evaluation of 10 percent effective December 29, 2008.  Thereafter, the June 2015 rating decision increased the Veteran's disability rating to 30 percent effective June 27, 2013 and 50 percent beginning on May 28, 2015.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 10 percent evaluation is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (also known as "the DSM-V").  38 C.F.R. § 4.130 (2015).  The prior version, DSM-IV, which was previously in effect, contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 81 and 90 are assigned when there are absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Id.  GAF scores ranging between 71 and 80 are assigned when if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.  GAF scores between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

For the Period from December 29, 2008 to June 26, 2013

A February 2009 PTSD examination found the Veteran's thought processes were appropriate with no delusions or hallucinations in his history.  Suicidal and homicidal ideations were not present and his judgment and abstract thinking were normal.  The Veteran was diagnosed with PTSD and assigned a GAF of 87.  The examiner noted the Veteran had a very mild case of PTSD, with symptoms including avoidance of crowds and insecurity speaking up at work.

A November 2012 VA examination diagnosed the Veteran with PTSD.  The examiner found the Veteran's mental condition has been formally diagnosed but the symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examinations noted the Veteran's PTSD symptoms were mild at the last exam and have improved since then including the absence of nightmares and decreased intrusive ideation.  Moreover, he appears to cope well with stress and there was little evidence of current psychosocial impairment other than sleep problems and avoidance behaviors.

The record also includes VA treatment notes February 2010 through November 2012 that indicate the Veteran was receiving group psychoeducational treatment for his PTSD.  Additionally, a January 2013 VA treatment notation indicated the Veteran is currently on no medications because he does not like the side effects and he has two symptoms of PTSD including hyperviligance and dreams which bother him.  However, he thinks the side effects of the medication are worse than his symptoms.  Furthermore, a June 2013 VA treatment notation indicated the Veteran was seen for his routine appointment and denied medication again because he feels the side effects are worse than the symptoms of PTSD.  His insight and judgment were intact, and he had logical thought processes.  Moreover, his grooming and dress were noted as appropriate.

The preponderance of the evidence relevant to this time frame shows that the Veteran's PTSD more closely approximated the 10 percent disability rating criteria as little interference with occupational and social functioning were noted.  Additionally, the Veteran's PTSD was described as "very mild".  A higher rating of 30 percent is not warranted because there is no evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Overall, the severity, frequency, and duration of his symptoms more closely approximate the 10 percent disability rating for this period.

For the Period From June 27, 2013 to May 27, 2015

A June 27, 2013 treatment notation assessed the Veteran's GAF score as 65.  The notation further documented the Veteran reported being under more stress lately as he and his wife are caregivers for both of their mothers and they have been in and out of the hospitals.  He denied suicidal and homicidal ideations as well as hallucinations and delusions.  However, he did report hypervigilance, anxiety and nightmares.

A July 2013 VA psychological evaluation notation indicated the Veteran has avoidance of thoughts, feelings and conversations, heightened hyperarousal as well as re-experiencing his triggers.  His insight and judgment were good, mood and affect were anxious and thought content did not include suicidal or homicidal ideations or delusions.  

The record also includes a VA treatment record dated December 2013 which indicates the Veteran has been under more stress lately because he and his wife are caregivers for both their mothers, who are undergoing health issues.  However, the Veteran declined medications because he feels the side effects are worse than the symptoms of PTSD. The record also indicates the Veteran underwent group therapy in July 2013, August 2013 and September 2013.  

The April 2015 VA examination indicated the Veteran no longer meets the criteria for PTSD.  He reported no persistent symptoms of the disorder and he reported no functional impairment.  The examiner noted the Veteran did report an exacerbation in his dreams after the deaths of his mother and his brother but the examiner found that to be normal.  Furthermore, the dreams have decreased and caused no functional impairment.  Therefore, the examiner found the Veteran's PTSD is in remission.

The examiner further indicated there are no symptoms which would warrant a rating above 10 percent.  The Veteran is currently experiencing stressors related to life situations, to include his family members' illnesses but there is no functional impairment related to this stress.  Moreover, there is no expected impact on social and occupational functioning and no persistent symptoms and no reported functional impairment.  The Veteran is active with his church and works out at the YMCA on a routine basis.

A GAF score of 65 more closely approximates moderate symptoms of PTSD, including flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Additionally, chronic sleep impairment and anxiety were noted during this period.  As such, the rating of 30 percent is supported.  However, a higher rating of 50 percent for this period is not supported as there is no evidence of occupational and social impairment with reduced reliability and productivity and symptoms such as panic attacks more than once a week, difficulty in understanding complex commands and short- and long-term memory difficulties or other symptoms commensurate with a 50 percent rating.  

For the Period Beginning on May 28, 2015

A May 2015 PTSD examination was performed.  The Veteran was diagnosed with PTSD and the examiner found the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The examiner indicated the Veteran has symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances in motivation and mood, and difficulty adapting to stressful circumstances.  

The Board acknowledges the April 2015 examiner's opinion that the Veteran no longer has a diagnosis of PTSD but finds this opinion is not well supported by the medical evidence of record, including the May 2015 examination and the VA treatment records from this period.  Therefore, the Board gives more probative weight to the findings of the May 2015 VA examiner as opposed to the April 2015 for rating purposes.

Based on the medical evidence of record, the June 2015 rating decision found the Veteran's symptoms more closely approximated the 50 percent rating criteria for the period beginning on May 28, 2015.  Findings such as difficulty in adapting to work, flattened affect, chronic sleep impairment, anxiety, suspiciousness and disturbances in motivation and mood all support the 50 percent disability rating.  A higher rating of 70 is not warranted because the evidence does not support a finding that the Veteran suffers from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).   However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describes the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the objective medical evidence from the record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating for each period.  Notably, the Veteran's symptoms more closely approximate the rating criteria for each period at issue while not suffering from all of the symptoms associated with the higher ratings.  Further, in that a rating may be assigned based on symptoms not specifically mentioned in the rating criteria, the rating criteria reasonably describe the Veteran's disability picture.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

The criteria for referral for extraschedular consideration have not been met. 

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 10 percent from December 29, 2008 to June 26, 2013, a rating in excess of 30 percent from June 27, 2013 to May 27, 2015 and in excess of 50 percent beginning on May 28, 2015 for service-connected posttraumatic stress disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


